THEATTORNEY                    GENERAL


                                AUSTIN     ~~.TEKAS
PRICE   DANIEL
ATTORNEY GENERAL
                                     April     S; 1947

       Hon. Roy A. Jones                 Opinion No. V-130
       County Attorney
       Cottle County                     Re:   ‘Whether the operator of a
       Paducah, Texas                          pickup truck used in trans-
                                               porting the tools and ac-
                                               cessories  of his trade
                                               ie required to have a
                                               Commerqial Operator’ e
                                               license under Article
                                               6667%; v. c. 9.
       Dear Sir:
                       Your letter of March 17, 1947, requeeting      an
       opinion      reads as fo&lows:
                      “Article   6687b, Section l(n) of the Civil
                Statutes of Texas defines a Commercial Oper-
                ator as ‘every person, who is.the driver of a
                motor vehicle .designed or ueed for the trans-
                portation    of property,   including all vehicles
                used for delivery     purposes, while said vehicle
                is being used for commercial or delfvery       pur-
                poses.’
                      % a plumber who is operating his own
                pickup truck and carrying only his toolsand
                an assortment of aecissories   ,n6cesear  to
                carry on his ooenpation required to o t tain a
                COIWWCI~L.Operator’s    License or, may he op-
                erate the said truck with only an Operator’s
                Licens81n
                      Ar&le   66@b-1,    Vernon’,.a OiVQ ,:&atutes,   pro-
       vides,      in part, as follow8,:
                       WIT follf.Mxag words and phraris   when ui6d in
                this Act shall,    for the purpose of this Act shave
                the meanings respectively    ascribed to them in this
                title.
                      ”. . 0
Hon. Roy A, Jones - Page 2, V-130


            “(1)     ’Driver. 8   Every erson who drives,      or
      is in actual     physical   contra f of a vehicle.
            “(Ia)  ‘Operator. 1 Every person, other than
      a chauffeur.or    commer,&al operator, who is in,
     ,adtual physical control of a motor vehicle upon
      a highway.
            “in)     t Commercial Operator. t Every person
      who is the     driver of a motor vehicle designed
      or used far     the transportation   of property,  in-,
      eluding all     vehicles   used for delivery  purposes,
      while said     vehicle is being used for commercial
      or delivery      purposes.
            A. . . ”

            Article  6687b-2  Verncncs     Civil   Statutes,
provides,   in part, as foliows:
            “(a)  No person, ercopt those hereinafter     ex-
      pressly exempted,   @hall drive any motor vrbicle
      uppn a highway in this State unlem such person
      has a valid license   aa an o~perater, a commercial
      operater,  or a crhauffsur under the provioions   of
      this aot.
           l’(b) Any person holding a valid chauffeur’s
      or commercial operator’s  license    hereunder need.
      not procure an operator’s   licenei.
            n . . *”

           A pickup truck is a motor vehicle upon which
or by which property is,or may be transported.           Bass
Drilling  Company 1. RP 101 F. (2d) 316 (C. 0. A.,
      1  By its actua d’ esign it is to be used for the
purpoie of transporting     articles   of Property.     Under
the facts stated, the pickup truck in question is ac-
tually being used by the owner and operator to trans-
port the plumbing tools and accessories         necesearyto
the proseeutien   of his trade as a plumber.         Such teels
and acceerorles   are articles     of preperty.

n~o~er~ia~~p~~~~o~;ss~F~o~~%~~         ~,heS%WfPn”)“~f’
Article  6667b’ V. C. S     the langua e used refers to
a person who 1s drivini’a    motor veh f cl6 vdeelgned or
used for the transportation    of property”,   and “while
Hon. Roy A. Jones - Page 3, V-130


said vehicle    is being used for commercial or delivery
purposes."    It is apparent from this language that in
determining whether or not a articular       driver of a
motor vehicle     is required to Ee licensed as a "Commer-
cial Operatorn the testte       be applied is the use to
which the vehicle     is being put.   This is the rule
hcretofere   announced in our Opinion O-3936 on Decem-
ber 19; 1941, and followed in        inion O-n49    dated '
Maz612, 1945, and Ovinion O-7        , dated Septimber 26,
     .
           The evident intent of the legislature    as ex-
pressed in the words of the statute    is to require the
driver or eperater ef a metor vahicie to be licensed
as R WCemmercial Operator* when such vehicle is actually
being used at the time for the purpose of transpertiag
property.   There is no requirement in the statute that
the transportation   of the property must be for cempen-
sation or hire; nor is there any statutery    exemption in
favor ef a person merely because he is transporting    his
own prcperty.
           Applying the test herein statedto   the facts
under consideration,   it is our opinion that the wner
and driver of the vehicle   in question is required to
obtain a "Commercial Operator161icense.
                       SUMMARY
           The owner and driver of a pickup truck,
     which is used in transporting   his plumbing
     tools and an assortment of accessories    nec-
     essary to his trade as a,plumber     is required
     under Article  6687b-l(n)   V.~C. A., to be li-
     censed as a Wemmercial dperator=.
                                  Yours very truly
                            ATTORNEY
                                   GENERAL
                                         OF TEXAS


ATl!ORNEYGENERAL
                                    Charles   D. Mathewr
                                               Aasiatant
CDM:jt :jm